      Case 2:20-cv-00126-APG-DJA Document 31
                                          30 Filed 11/13/20
                                                   11/12/20 Page 1 of 2




 1   LAW OFFICE OF DANIEL MARKS
     DANJEL MARKS, ESQ.
 2   Nevada State Bar No. 002003
     610 South Ninth Street
 3   Las V~as, Nevada 89.101
     Office®Daniel.Marks.net
 4   (702) 386-0536; FAX_ (702) 386-6812
     Attorney for Plaintiff
 5
                                  UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7

 8   WLIE SHERIDAN,                                        Case No.       2:20-CV-00126-APG-DJA
 9          Plaintiff,
10   V.

11   CAESARS ENTERPRISE SERVICES, LLC,
12          Defendant.

13   __________                              /

14                            STIPULATION AND ORDER TO EXTEND
                                         (First Request)
15
16          COMES NOW Plaintiff, Julie Sheridan ("Plaintiff'), and Defendant, Caesars Enterprise
17   Services, LLC ("Defendant"), by and their respective counsel, andhereby submit their first
18   request for an extension of time to allow Plaintiff to Reply to Defendant's Response to Plaintiffs
19
     Motion to Extend Discovery; Memorandum of Points and Authorities; Declaration of Diana
20
     Lerma in Support; and [Proposed] Order (the "Motion") [Doc No. 26).
21
            WHEREAS, Plaintiff filed the Motion on October 23, 2020;
22
            WHEREAS, Defendant responded in opposition to Plaintiffs Motion on November 6,
23
     2020 [Doc. No. 28};
24
            WHEREAS, the last noticed deposition is currently set for November 13, 2020 at 9:00
25
     a.m. Discovery also closes in this matter on November 13, 2020. After the pending deposition is
26
     completed, the parties and counsel will need to assess what, if any, additional discovery is
27
     necessary. Plaintiffs counsel will confer with Defendant's counsel to see if they can agree to
28
           Case 2:20-cv-00126-APG-DJA Document 31
                                               30 Filed 11/13/20
                                                        11/12/20 Page 2 of 2




 l       coordinate any remaining discovery that needs to be completed.

 2               WHEREAS, Plaintiff's Reply to Defendant's response in opposition to Plaintiff's Motion

 3       is due on November 13, 2020, no party will be prejudiced by a one-week extension of Plaintiffs
 4       time to reply to Defendant's response in opposition to said Motion;

 5               WHEREFORE, IT IS HEREBY STIPULATED between Counsel for Plaintiff and

 6       Counsel for Defendant t.liat Plaintiff's deadline to fil.e and serve her Reply is extended up to and
 7       including November 20, 2020.

 8                         STIPULATED.
                                                                             \'il\'t
 9       Dated this       day of November, 2020.                Dated t h i ~day of November, 2020.

10       LAW OFFICE OF DANIEL MA,. RKS                          STOKES WAG ER ALC
         J ·-"/
                                                                       \


11

12       ~IE~ciJsciF'°
     j Nevada State Bar No. 002003
                                                                        LERM
                                                                1V.U..1"LL

                                                                1 0 Ventura Bl ., Ste. 710
13   i   610 South Ninth Street                                 Sherman Oaks, CA 91403
         Las Ve as, Nevada 89101                                dlerma@stokeswagner.com
14           ce DanielMa:r .net                                 JOHN BENEDICT
         (     386-053 ;         (702) 386-6812                 2190 E. Pebble Rd., Ste. 260
15       Attorney for Plaintiff, Julie Sheridan                 Las Vegas, Nevada 89123
                                                                Attorneys for Defendant, Caesars
16                                                              Enterprises Services, LLC

17

18               IT IS SO ORDERED.
19
20
                                                  ___________________________________
                                                              UNITED STATES JUDGE
21                                                Daniel J. Albregts
22                                                United States Magistrate Judge

23                                                DATED: November 13, 2020
24

25

26
27

28

                                                           2
